                   Case 20-12024-LSS           Doc 390        Filed 10/29/20        Page 1 of 6




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                                         )
    In re:                                                               )     Chapter 11
                                                                         )
     SHILOH INDUSTRIES, INC.,                                            )     Case No. 20-12024 (LSS)
     et al.,1

                                                                         )
                            Debtors.                                     )     (Joint Administered)
                                                                         )

                                        AFFIDAVIT OF SERVICE

       I, Andrew G. Vignali, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On October 26, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served by the method set forth on the OCP Service List
attached hereto as Exhibit A; and (2) by email on the OCP ECF Email Service List attached hereto
as Exhibit B:

      •      Declaration in Support of Ordinary Course Retention [Docket No. 379]

      •      Declaration in Support of Ordinary Course Retention [Docket No. 380]




                               [Remainder of Page Intentionally Left Blank]




1
  The Debtors are the following nineteen entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Shiloh Industries, Inc. (7683), Greenfield Die & Manufacturing Corp. (8114),
Jefferson Blanking Inc. (7850), Shiloh Automotive, Inc. (1339), Shiloh Corporation (5101), Shiloh Industries, Inc.
Dickson Manufacturing Division (5835), Shiloh Holdings International, Inc. (1446), C & H Design Company (9432),
Liverpool Coil Processing, Incorporated (0571), Medina Blanking, Inc. (0707), The Sectional Die Company (3562),
VCS Properties, LLC (1094), Shiloh Die Cast LLC (5814), Shiloh Manufacturing Holdings LLC (0853), FMS
Magnum Holdings LLC (6471), Sectional Stamping, Inc. (8967), Albany-Chicago Company LLC (4687), Shiloh Die
Cast Midwest LLC (4114), and Shiloh Manufacturing LLC (1628). The noticing address of each of the Debtors in
these chapter 11 cases is 880 Steel Drive, Valley City, Ohio 44280.
             Case 20-12024-LSS        Doc 390     Filed 10/29/20   Page 2 of 6




Dated: October 29, 2020
                                                                     /s/ Andrew G. Vignali
                                                                     Andrew G. Vignali
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on October 29, 2020, by Andrew G. Vignali,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ Liz Santodomingo
Notary Public, State of New York
No. 01SA6301250
Qualified in New York County
Commission Expires April 14, 2022




                                              2                                    SRF 47486
Case 20-12024-LSS   Doc 390   Filed 10/29/20   Page 3 of 6




                      Exhibit A
                                                                   Case 20-12024-LSS              Doc 390                 Filed 10/29/20            Page 4 of 6
                                                                                                            Exhibit A
                                                                                                         OCP Service List
                                                                                                     Served as set forth below

                    DESCRIPTION                                      NAME                                                        ADDRESS                                                EMAIL              METHOD OF SERVICE
                                                                                        Attn: Ann Marite Uetz, John A. Simon
Counsel to Official Committee of Unsecured                                              500 Woodward Avenue, Suite 2700                                                       auetz@foley.com
Creditors                                         FOLEY & LARDNER LLP                   Detroit MI 48226-3489                                                                 jsimon@foley.com          Email
                                                                                        Attn: Erika L. Morabito, Brittany J. Nelson
Counsel to Official Committee of Unsecured                                              3000 K Street, N.W., Suite 600                                                        emorabito@foley.com
Creditors                                         FOLEY & LARDNER LLP                   Washington DC 20007-5109                                                              bnelson@foley.com         Email
                                                                                        Attn: Thomas M. Wearsch, T. Daniel Reynolds, & Jonathan Noble Edel
                                                                                        North Point                                                                           Twearsch@Jonesday.Com
Counsel To The Debtors And Debtors In                                                   901 Lakeside Avenue                                                                   Tdreynolds@Jonesday.Com
Possession                                        Jones Day                             Cleveland OH 44114                                                                    Jedel@Jonesday.Com        Email
                                                                                        Attn: Timothy W. Hoffmann
Counsel To The Debtors And Debtors In                                                   77 West Wacker
Possession                                        Jones Day                             Chicago IL 60601                                                                      Thoffmann@Jonesday.Com    Email
                                                                                        Attn: Timothy Jay Fox, Jr.
                                                                                        844 King Street Suite 2207
                                                                                        Lockbox 35
Office Of The United States Trustee (Region 3)    Office Of The United States Trustee   Wilmington DE 19801                                                                   timothy.fox@usdoj.gov     First Class Mail and Email
                                                                                        Attn: Daniel J. Defranceschi, Paul N. Heath, Zachary I. Shapiro, & David T. Queroli   Defranceschi@Rlf.Com
                                                                                        One Rodney Square                                                                     Heath@Rlf.Com
Counsel To The Debtors And Debtors In                                                   920 N. King Street                                                                    Shapiro@Rlf.Com
Possession                                        Richards, Layton & Finger, P.A.       Wilmington DE 19801                                                                   Queroli@Rlf.Com           Email




         In re: Shiloh Industries, Inc., et al.
         Case No. 20-12024 (LSS)                                                                            Page 1 of 1
Case 20-12024-LSS   Doc 390   Filed 10/29/20   Page 5 of 6



                       Exhibit B
                                           Case 20-12024-LSS   Doc 390      Filed 10/29/20   Page 6 of 6

                                                                   Exhibit B
                                                               OCP ECF Service List
                                                                Served by email

                                    NAME                                                     EMAIL
         Ann Marie Uetz                                 auetz@foley.com, rday@foley.com
         Brittany J. Nelson                             bnelson@foley.com
         Daniel J. DeFranceschi                         defranceschi@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
         David T Queroli                                Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
         Erika Morabito                                 emorabito@foley.com
         J. Zachary Noble                                noble@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
         Timothy Jay Fox                                timothy.fox@usdoj.gov
         Zachary I Shapiro                              shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com




In re: Shiloh Industries, Inc., et al.
Case No. 20-12024 (LSS)                                            Page 1 of 1
